Title: To Thomas Jefferson from Volney, 10 May 1803
From: Volney, Constantin François Chasseboeuf
To: Jefferson, Thomas


          
            Monsieur le Président
                     
            paris 20 floreal an xi. 10 Mai 1803
          
          Votre lettre du 6 fevrier dernier me fut remise il y a quelques jours par Mr. Mounroe avec les deux volumes dont Vous avez eu la bonté de l’accompagner; celui des transactions est arrivé à tems pour me donner des idées nouvelles sur la topographie des florides; quant a l’autre qui enseigne les règles de l’art important de delibérer, cela est désormais considéré comme livre revolutionaire, tant nous nous sommes deja amendés.
          Je profitai, il ya environ six semaines de l’occasion de Mr. Curwen de philadelphie pour vous adresser un Exemplaire de la Nouvelle traduction de mes Ruines. Mr. Curwen a bien Voulu se charger d’un paquet entier pour divers amis, et me promettre que s’il ne Vous trouvait point à Ouachin’ton’, il remettrait votre Copie au dr. Thornton avec recommandation speciale de vous l’envoyer. il a dû s’embarquer à Bordeaux du 5 au 10 Avril pour Norfolk.
          D’autre part, l’editeur, Mr. Stone, en a fait passer un millier d’exemplaires à Newyork des la fin de mars; il en agardé encore quelques Cents ici; Moi même j’en conserve quelques-uns, afin, si le Votre s’égarait, de pouvoir le remplacer: ainsi l’existence de ce livre est desormais assurée.
          Dans ma Courte lettre par Mr. Curwen, j’ai eu lhonneur de Vous accuser la reception de la Vôtre en date du 20 avril 1802. elle me parvint à Spa où je m’étais rendu pour la funeste maladie dont je suis attaqué et que je n’ai encore pû guerir, quoique depuis quelque tems j’aye quelques lueurs d’Esperance. Mais pour les réaliser il faudra renoncer à tout travail assidu et sérieux, et passer désormais l’hyver en climat très different de paris puisque j’ai besoin d’un air sec, constant, et chaud. un Medecin instruit pourra vous satisfaire si vous desirez de savoir ce qu’est un Catarrhe glaireux Sur La Vessie.
          Vous me demandiez quelque livre sur l’Egypte; Celui de Mr. Denon a paru avec beaucoup de Succès; mais il a trois volumes in 12 de texte, et dans l’in folio qui Coute 15 guinées, et dont on netrouve plus de Copies, Le Volume de planches joint à celui du texte est un Atlas, immaniable. Mr. Mounroe m’a annoncé une Explication de Vos intentions à cet egard.
          Le Mien, sur le climat et le Sol des Etats unis s’imprime, erest à la 5e feuille: ce sera un Volume de 450 à 500 pages; il contiendra bien peu de chose sur la situation politique et morale, si même il en contient aucune; il faudrait dire trop ou trop peu. j’y joindrai un Curieux vocabulaire du langage Miâmis que je dressai en 1797 à philadelphie pendant 2 mois sous la dictée de Votre interprète Wells, et de Petite tortue. à cette occasion je forme le Vœu que Vous donniez des ordres pour que L’on recueille un échantillon de chacune des langues des diverses tribus sauvages de Votre Continent: il serait digne du congres detablir pour cet objet trois ou quatre places d’interpretes afin d’empêcher la perte absolue de Cette Espece de monument historique, le plus Certain et le plus instructif de tous sur l’origine et L’affinité des diverses Nations. en 100 ans peut-être, plusieurs tribus actuelles auront totalement disparu, en emportant avec elles des chaînons essentiels de la filiation générale. j’adresse aussi dans Mon livre au gouvernement americain L’invitation de faire dresser un procès Verbal Exact du Statu quo de la chute du Niagara, afin de servir par la Suite de terme de Comparaison à ses progrés ultérieurs.
          Le Courier qui Vous transmettra Cette lettre, Vous porte je Crois dimportantes et agréables nouvelles sur l’affaire du Missi-sipi. Le 1er consul me dit, à ma derniere Visite que l’affaire etait Conclue; et personne ne vous en fera, de ce pays-ci, des complimens plus sinceres que Moi; dés longtems, Monsieur, Vous avez connu mes opinions á cet égard; je les ai maintenues ici avec quelque Mérite, puis qu’elles Mont Valu des Calomnies, et selon le dictionaire de ce tems, de la défaveur. aujourdhui j’ai la satisfaction de voir que les Evenemens ecoulés depuis la paix ont si parfaitement repondu à la marche que j’avais predite, lors du depart du Gl. Le Clerc, que l’on croirait que j’avais lû le livre du destin. à cette epoque j’osai dire a qui il etait utile et hardi de le dire, qu’il fallait faire par sagesse, et avec mesure et precaution, ce que la nature des choses ferait très prochainement avec necessité et Violence: quil fallait abandonner des possessions lointaines onereuses, illusoires, impossibles á garder, parcequ’un Ennemi superieur en occupait les routes; et que, lors meme que l’on reussirait à retablir par force un systeme dont le Vice venait de se demontrer, la faculté quavait cet ennemi de tout paralyser par une nouvelle guerre rendait de telles possessions illusoires, qu’il fallait encore moins se brouiller avec un tiers, ami ou Neutre en occupant l’une des issues naturelles de sa maison; surtout quand cette issue n’apportait que des depenses actuelles et des Esperances plus qu’Equivoques: que la Vraie puissance consistait à ne pas se dilater au delá de sa sphere d’activité; et que maintenant puisque l’on etait une puissance Continentale, il fallait se borner á cette solide preponderance; et que sans sortir de la Mediterranée l’on avait de quoi remplir tous les besoins et Meme tout le luxe des possessions coloniales et des productions des deux indes &c. je fus alors Consideré comme un rêveur philosophique, ce qui maintenant est la perfection du ridicule et de l’absurdité. Vous Voyez si le tems m’a vengé, et si nous en sommes à regretter la perte de tant d’hommes, de richesses, de tems &c. La guerre, selon mon horoscope, Va serallumer; et parce qu’elle est autant de passion que de necessité (pour Notre adverse) elle sera d’une longueur et d une Conséquence revolutionnaire que l’on ne me parait pas assez sentir et calculer. Celui des deux athlétes qui est maitre de la mer, pourra bien comme il En menace, être Exclus du continent de L’Europe; mais il excluza encore plus Certainement son adverse et ses alliés du continent des deux ameriques. peut être trois ou quatre Campagnes suffiront-elles à provoquer, a etablir L’independance des Empires de Montezume et de Manco-Copac; et alors, adieu l’empire d’isabelle, adieu les galions et les piastres, dont le cours derivé ira alimenter les Manufactures de Manchester, de Birmingham, et rendre a la Banque ses moyens d’echanges en hard-money. Delá une réaction sur le continent de l’Europe dont les effets contrarieront pour le moins des speculations trop confiantes, surtout quand chaque jour developpe des realités qui dissipent à l’interieur les illusions de la credulité. Mais placé, comme Vous lêtes, en un poste d’oú Vous pouvez entendre et Voir le pour et le contre, dont il N’est desormais permis de Voir ici qu’une coté, Vous jugez Mieux que je ne le puis faire de l’avenir politique qui se prepare. Le parti que vous avez pris dans cette circonstance d’aquerir par moyens Consacrés chez les Nations Ceque la Votre eut pû obtenir par force ou astuce, vous prepare une reconnaissance qui s’augmentera chaque jour. Heureux le pays où les principes de gouvernement sont l’œconomie du Sang, et de l’argent, la moderation dans les depenses privées et publiques, le respect et l’amour de la justice, et sinon l’estime du moins la compassion de la pauvre espece humaine, et de cette portion appellée peuple, que l’on ne meprise tant que pour avoir ledroit de l’ecraser. pauvre Europe! theatre de carnage et jouet de Conquérans! Vous connaissez, Monsieur, Les sentimens inalterables de mon respect et de Mon attachement.
          
            Volney
          
         
          Editors’ Translation
          
            
              Mister President,
              Paris, 20 Floreal Year 11.10 May 1803
            
            A few days ago, Mr. Monroe gave me your letter of February 6 and the two books you were kind enough to send me. The one on transactions arrived in time to give me new ideas about the topography of the Floridas. The other, providing rules for the important art of deliberation, is henceforth considered a revolutionary book, given how much change our society has already undergone.
            About six weeks ago, I entrusted to Mr. Curwen of Philadelphia a copy of the new translation of my Ruins. He graciously agreed to take a whole box for various friends and promised that if he did not find you in Washington, he would give your copy to Dr. Thornton with a special request to send it to you. He was to have left Bordeaux for Norfolk between April 5th and 10th.
            Mr. Stone, the publisher, also sent a thousand copies to New York at the end of March. He kept a few hundred copies here, and I have a few myself so I can replace yours if it was lost. The survival of the book is thus assured.
            In my short letter via Mr. Curwen, I had the honor of acknowledging yours of 20 Apr. 1802. It reached me in Spa where I was being treated for the deadly illness that afflicts me. I am still not recovered, although I have had some glimmers of hope lately. To fulfill them, I will have to renounce all serious, assiduous work and spend winters in a climate very different from that of Paris, since I need daily dry, warm air. A knowledgeable doctor can enlighten you if you wish to know more about bladder inflammation.
            You asked me for a book about Egypt. Mr. Denon’s was published to great acclaim, but it is in three volumes in duodecimo. The infolio version costs 15 guineas and is no longer available. The volume that combines plates and text is like an Atlas, unwieldy to handle. Mr. Monroe says he will communicate your intentions about this.
            My book about the climate and soil of the United States, 450–500 pages, is in press. They are up to the fifth leaf. It contains little, if anything, about politics and ethics, since one would have to say either too much or too little. It includes a curious dictionary of the Miami language, as dictated by your interpreter, Wells, and Little Turtle, that I assembled during two months in Philadelphia in 1797.
            My wish is that you could collect samples of all the languages of the various indigenous tribes on your continent. It would be a worthy project for Congress to create three or four positions for interpreters, to prevent the irrevocable loss of this kind of historic treasure, which is the most authentic and revealing information about the origin of nations and affinities among them. In a hundred years, several of these tribes may have disappeared entirely, taking with them essential links to the human filiation.
            In my book I also invite the American government to do a precise report on the current state of Niagara Falls that can serve as a basis for future comparisons.
            The messenger who is bringing you this letter is, I believe, bringing you important and welcome news about the Mississippi affair. The First Consul told me, on my last visit, that the case had been resolved. No one in this country will offer more sincere compliments than I do. You have long known my opinions, Sir, on this subject. They earned me calumny here, and, in contemporary parlance, “disfavor,” but I persevered, to my credit. Today I have the satisfaction of seeing that what has occurred since the peace treaty so perfectly mirrors the predictions I made at General Leclerc’s departure that one might believe I had read the book of destiny. At that time, I dared say to whomever it was bold and useful to tell, that it was necessary to carry out with wisdom, moderation, and prudence what the nature of things would otherwise soon do inevitably and violently. It was necessary to abandon faraway, burdensome possessions that were illusory and impossible to retain because a superior enemy was in the way. Even if we succeeded in forcefully restoring a system whose evil had just been manifest, the enemy’s capacity to paralyze everything with a new war made such possessions illusory. It was all the more necessary not to antagonize a third party, ally or neutral, by occupying one of the normal exits from his house, especially since this exit provided nothing but expense and more-than-equivocal hope. True power consists in not dispersing oneself outside one’s sphere of activity. Since we are a continental power, we should now limit ourselves to a strong presence here. Without leaving the Mediterranean, we have enough to meet all needs and even all the luxuries of colonial possession and production in the two Indies, etc. At the time, I was considered a philosophical dreamer, which is now perfectly ridiculous and absurd. As you can see, time has avenged me. If we begin to regret the loss of so many men, riches, time, etc., I predict that there will be another war. And since war is as much about passion as about necessity (to our misfortune), it will last longer and have more disruptive consequences than people seem to realize or measure. Of the two rivals the one that rules the sea might well, as seems ominous, be excluded from the European continent. But it will even more certainly exclude its enemy and that country’s allies from the American continent. The empires of Montezuma and Manco Capac could be provoked by two or three battles to establish their independence. At that point, farewell to the empire of Isabella; farewell to the galleons and piasters, which would be redirected to enrich the factories of Manchester and Birmingham, and thereby allow banks to use hard currency. A reaction would then ensue on the European continent which would interfere, at the very least, with overly confident speculation, especially when every day the illusions of credulity are unveiled. Since from your vantage point you can see and hear the pros and cons, while we can see only one side, you can judge better than I the political future that is in store. The decision you made to acquire by time-honored means what your country could have obtained by force or ruse will reap ever-growing gratitude. What a fortunate country whose principles of government include the sparing of lives and money, moderation in public and private spending, love and respect for justice, as well as compassion, if not esteem, for the poor human race, and for that portion of the human race that is the common people, whom one treats with contempt only to have the right to crush them. Poor Europe! A theater of carnage and a plaything of conquerors!
            You know, Sir, my unwavering feelings of respect and devotion.
            
              Volney
            
          
        